Ernest Ford, plaintiff in error, here referred to as the defendant, was convicted of having illegal possession of whisky, with his punishment assessed at 30 days in jail and a fine of $50.
The evidence shows that the defendant and one Red Jones jointly operated a public rooming house on the second floor of a certain building in Ardmore; that officers *Page 185 
searched the premises under authority of a search warrant, and in a locked compartment at the foot of the rear stairs, where the water heater for the rooming house was operated, they found 11 gallons of whisky. The defendant denied that the whisky was his, and stated that he had no key to this compartment, but that Red Jones had a key.
The defendant urges that the whisky seized in this heating plant room on the ground floor of this building was taken in an illegal search and seizure, and that the evidence so secured was therefore inadmissible.
The evidence shows that this rooming house was a place of public resort, and subject to search under proper process. It shows that this heating plant room was a part of the rooming house premises. Ordinarily, a search warrant covers the curtilage and appurtenances of the place described. Moreover, a rooming house is not clothed with the protection accorded a private residence.
The element of unlawful intent was sufficiently stated in the instructions, and the evidence was sufficient to establish all the elements of the offense charged.
The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.